[Cite as Schuerman v. Eastwood Local School Dist., 2016-Ohio-846.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     WOOD COUNTY


Victor Schuerman, et al.                                  Court of Appeals No. WD-15-044

        Appellants                                        Trial Court No. 2015CV0234

v.

Board of Education, Eastwood
Local School District, et al.                             DECISION AND JUDGMENT

        Appellees                                         Decided: March 4, 2016

                                                *****

        Andrew R. Mayle, Jeremiah S. Ray, and Ronald J. Mayle,
        for appellants.

        Jessica K. Philemond and William R. Creedon, for appellees,
        Eastwood Local School District, Superintendent William B.
        Welker, and Treasurer David Michel.

        Michael DeWine, Ohio Attorney General, Jordan S. Berman,
        and James D. Miller, Assistant Attorney Generals for
        appellee, Ohio School Facilities Commission.

        Quintin F. Lindsmith, for appellee, Buckeye Leasing Services.

                                                *****
       SINGER, J.

       {¶ 1} This is an appeal from a decision of the Wood County Court of Common

Pleas wherein the court granted appellees’ motion to dismiss pursuant to Civ. R.

12(B)(6). For the reasons that follow, we affirm.

       {¶ 2} Appellants, Victor Schuerman, Eileen Schuerman and, Karl Offerman,

(“appellants”) are Wood County residents, voters and taxpayers who reside within the

Eastwood Local School District. Appellees are the Board of Education, Eastwood Local

School District, William B. Welker, district superintendent, David Michel, district

treasurer, Ohio School Facilities Commission (“OSFC”) and, Buckeye Leasing Services

(“appellees”).

       {¶ 3} This matter stems from appellees’ desire to construct a new, consolidated

pre-kindergarten through fifth grade school while demolishing three existing school

buildings in the district. Twice the district sought voter approval for the issuance of

bonds to fund the project. Twice the voters rejected the request.

       {¶ 4} The district then entered into an agreement with OSFC, a state

administrative agency, to construct a new school. R.C. 3318.30 created the OSFC. The

stated purpose of the OSFC is to “provide financial assistance to school districts for the

acquisition or construction of classroom facilities in accordance with sections 3318.01 to

3318.31 of the Revised Code.” Id. According to the agreement, the total budget for the




2.
project was $19,465,053. The state was to pay $7,007,419 and the district was to pay

$12,457,634.

       {¶ 5} On April 23, 2015, appellants filed a “verified complaint for declaratory

judgment and preliminary and permanent injunction” seeking to enjoin performance

under the agreement with the OSFC. Appellants argued that the district and OSFC were

acting outside of their statutory authority. Citing R.C. 3318.05, appellants noted that the

district voters were not given a chance to approve the ballot measures necessary to

generate the district’s portion of the project’s cost. Appellees filed motions to dismiss

arguing appellants lacked standing. The trial court agreed and dismissed the complaint.

Appellants now appeal setting forth the following assignment of error:

                 I. The trial court erroneously held that voters lack standing to seek

       judicial vindication of their own alleged voting rights through an injunction

       action.

       {¶ 6} Despite the many issues this case may raise regarding the application of

R.C. 3318, the statute governing school facilities and state financial assistance, our

review for purposes of this appeal is strictly limited to the question of whether appellants

had standing to seek declaratory and injunctive relief against appellees.

       {¶ 7} The issue of standing concerns “whether the party has alleged such a

personal stake in the outcome of the controversy, as to ensure that the dispute sought to

be adjudicated will be presented in an adversary context and in a form historically viewed




3.
as capable of judicial resolution.” Ohio Pyro, Inc. v. Ohio Dept. of Commerce, 115 Ohio

St.3d 375, 2007-Ohio-5024, 875 N.E.2d 550, syllabus.

       {¶ 8} “A person has standing to sue only if he or she can demonstrate injury in

fact, which requires showing that he or she has suffered or will suffer a specific,

judicially redressible injury as a result of the challenged action.” State ex rel. N. Ohio

Chapter of Associated Builders & Contrs., Inc. v. Barberton City School Dist. Bd. of

Edn., 188 Ohio App.3d 395, 2010-Ohio-1826, 935 N.E.2d 861, ¶ 9 (9th Dist.), quoting

Fair Hous. Advocates Assn., Inc. v. Chance, 9th Dist. Wayne No. 07CA0016, 2008-Ohio-

2603. See also Engineering Technicians Assn. v. Ohio Dept. of Transp., 72 Ohio App.3d

106, 110-111, 593 N.E.2d 472 (10th Dist.1991).

       {¶ 9} Appellants contend that by entering into the project agreement with OSFC,

the district effectively disenfranchised them as electors. Appellants contend that an

election is required before the district can enter into a project agreement. Appellants,

therefore, claim they have standing based on their status as disenfranchised electors.

       {¶ 10} Appellees disagree that they were required to go to the voters before

entering into the agreement/contract with OSFC. This is because of R.C. 3318.084(A)(1)

authorizes the district to use Certificates of Participation to raise money for its local share

of a school construction project.




4.
              (A) Notwithstanding anything to the contrary in Chapter 3318 of the

       Revised Code, a school district board may apply any local donated contribution

       toward any of the following:

              (1) The district’s portion of the basic project cost of a project under

       either sections 3318.01 to 3318.20 or sections 3318.40 to 3318.45 of the

       Revised Code to reduce the amount of bonds the district otherwise must

       issue in order to receive state assistance under those sections; R.C.

       3318.084.

       {¶ 11} Here, the district was successful in selling enough Certificates of

Participation to cover their portion of the project’s cost. Thus, there was no need to put a

bond issue before the voters so appellants are not “disenfranchised electors.”

       {¶ 12} We are left with appellants’ complaint for declaratory and injunctive relief.

Appellants are attempting to enjoin performance on a contract. Appellants are not parties

to this contract, nor can they demonstrate redressible injury. As such, they lack standing

to bring an action for declaratory and injunctive relief. Appellants’ sole assignment of

error is not well-taken.

       {¶ 13} The judgment of the Wood County Court of Common Pleas is affirmed.

Appellants are ordered to pay the costs of this appeal pursuant to App.R. 24.



                                                                       Judgement affirmed.




5.
                                                                Victor Shuerman, et al. v.
                                                            Board of Education, Eastwood
                                                              Local School District, et al.
                                                                             WD-15-044




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                              ____________________________
                                                       JUDGE
Thomas J. Osowik, J.
                                               ____________________________
Stephen A. Yarbrough, J.                               JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE




          This decision is subject to further editing by the Supreme Court of
      Ohio's Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court's web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




6.